Citation Nr: 1300669	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  07-31 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an initial compensable evaluation for service-connected left deviated septum, status post surgery with recurrent sinusitis, chronic rhinitis, and sinus headaches. 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The appellant had active service from July 1973 to July 1976. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that granted service connection for left deviated septum, status post surgery with recurrent sinusitis, chronic rhinitis, and sinus headaches with a noncompensable evaluation effective June 5, 2001.  In April 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2007.  A supplemental SOC (SSOC) was issued in May 2010. 

This appeal was previously before the Board and the Board remanded the claim in July 2011 for additional development.  The case has been returned to the Board for further appellate consideration.  

The appellant requested a Travel Board hearing before a Veterans Law Judge. The appellant was scheduled for a Travel Board hearing in November 2010 and notified of the hearing.  However, the appellant did not appear for the hearing.  Thus, the appellant's hearing request is deemed to be withdrawn.

Subsequent to the issuance of the last SSOC in May 2012, the Veteran submitted additional evidence to the Board that was not first considered by the RO.  In November 2010, the Veteran's representative provided a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2012).

The Veteran has alleged inability to retain employment due to his service-connected disabilities including his service-connected left deviated septum, status post surgery with recurrent sinusitis, chronic rhinitis, and sinus headaches.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996). 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.

The issue of entitlement to service connection for depression with anxiety has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim for an initial compensable evaluation for service-connected left deviated septum, status post surgery with recurrent sinusitis, chronic rhinitis, and sinus headaches is decided. 

Initially, the record reflects that there are outstanding VA treatment records.  In the May 2012 SSOC, the AMC indicated that it reviewed and considered treatment records from the VA Medical Center (VAMC) in Birmingham, Alabama, for the period from June 7, 2010 through April 18, 2012.  The paper claims file includes VA outpatient treatment records from the Birmingham VAMC dated through April 2010, and the Veteran's electronic Virtual VA file contains copies of VA outpatient treatment records from the Birmingham VAMC dated through November 2011. 

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of

 whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain and associate with the Veteran's file all outstanding records of VA evaluation and/or treatment from the Birmingham VAMC since November 2011, to include any CAPRI records dated through April 18, 2012 that the RO has considered.  The RO should also obtain and associate with the claims file all other outstanding treatment records pertinent to the issue on appeal.

The most recent VA examination to determine the degree of severity of the Veteran's service-connected left deviated septum, status post surgery with recurrent sinusitis, chronic rhinitis, and sinus headaches was in March 2010.  In November 2012, the Veteran's representative stated that a telephone conversation was conducted with the Veteran in November 2012.  At that time, the Veteran reported that he is now required to receive nebulizer treatment three times per day due to service-connected disabilities including his left deviated septum, status post surgery with recurrent sinusitis, chronic rhinitis, and sinus headaches.  Further, the representative indicated that the Veteran reported that his condition has worsened since the most recent VA examination in March 2010. 

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  The Veteran should accordingly be scheduled for an examination to determine the current severity of his left deviated septum, status post surgery with recurrent sinusitis, chronic rhinitis, and sinus headaches.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2012).
Finally, the Board notes that the Veteran has argued that he is unable to hold a job due to service-connected conditions, to include the left deviated septum, status post surgery with recurrent sinusitis, chronic rhinitis, and sinus headaches.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Accordingly, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  In addition, notice pursuant to the Veterans Claims Assistance Act (VCAA) should be provided concerning the information and evidence necessary to substantiate a claim for a TDIU. 

Further, the issue of entitlement to TDIU should be adjudicated by the AOJ in light of the Court's decision in Rice, supra, and in light of the fact that the issue is inextricably intertwined with the other initial rating claim the Board is now remanding.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together]; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information. 

2.  The RO/AMC should request the Veteran to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, pertaining to treatment or evaluation of his left deviated septum, status post surgery with recurrent sinusitis, chronic rhinitis, and sinus headaches during the period of this claim.  

3.  Then, the RO/AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and request that he provide the outstanding evidence.  In addition, the RO/AMC should obtain all outstanding pertinent records of evaluation and/or treatment of the Veteran from the Birmingham VAMC dated since November 2011, to include any CAPRI records dated through April 18, 2012 that the RO has considered.

4.  Then, the RO/AMC should arrange for the Veteran to be scheduled for a VA examination to determine the current severity of his left deviated septum, status post surgery with recurrent sinusitis, chronic rhinitis, and sinus headaches. 

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder and any pertinent evidence in Virtual VA not contained in the claims folder must be reviewed by the examiner in conjunction with the examination.  Such review must be noted in the examination report.

Ask the examiner to discuss all findings in terms of the Schedule of Ratings for the Respiratory System, 38 C.F.R. § 4.97, Diagnostic Codes 6502 - 6524.  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should also provide an opinion concerning the impact of the Veteran's service-connected left deviated septum, status post surgery with recurrent sinusitis, chronic rhinitis, and sinus headaches on his ability to work.

The supporting rationale for all opinions expressed must be provided.

5.  The RO or the AMC should also undertake any other development it determines to be warranted, to include further VA examination to evaluate the Veteran's possible entitlement to a TDIU. 

6.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted, to include consideration of entitlement to a TDIU.  If the claim remains denied, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



